— Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board dated June 2,. 1982, which affirmed an order of the Commissioner of the State Division of Human Rights dated March 6, 1981, which, inter alia, found the petitioner guilty of discrimination on the basis of sex. Determination confirmed and proceeding dismissed, without costs or disbursements. (See County of Nassau v New York State Div. of Human Rights, 96 AD2d 818.) Damiani, J. P., Thompson, Bracken and Rubin, JJ., concur.